Order entered August 10, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00054-CV

                            BARBARA MEREDITH, Appellant

                                             V.

                   OXFORD TOWNHOMES, LLC, ET AL., Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-07847-B

                                         ORDER
        We GRANT the August 5, 2015 unopposed motion of appellees Oxford Townhomes,

LLC, Jason Rose, Individually, and JR Rose Development, LLC, for an extension of time to file

their appellees’ and cross-appellees’ briefs. Appellees shall file their briefs by AUGUST 31,

2015.

                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE